t c summary opinion united_states tax_court ann zollinger petitioner v commissioner of internal revenue respondent docket no 17681-16s filed date ann zollinger pro_se tyson r smith and thomas p mackinson for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined that petitioner is liable for a federal_income_tax deficiency of dollar_figure for the taxable_year petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioner resided in california after numerous concessions the sole question remaining to be decided is whether petitioner is entitled to a deduction of dollar_figure claimed on schedule c profit or loss from business background3 petitioner operates an architecture construction business known as north coast packaged homes ncph in date petitioner borrowed dollar_figure from an individual lender to provide operating funds for ncph the promissory note underlying the loan did not establish a repayment schedule and interest on continued code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure 2the parties’ concessions are set forth in a comprehensive stipulation of settled issues filed date 3some of the facts have been stipulated and are so found the loan was fixed at dollar_figure petitioner did not include the proceeds of the loan in income in petitioner transferred dollar_figure to the lender to repay loan principal petitioner filed a federal_income_tax return for and attached thereto a schedule c for ncph reporting gross_receipts of dollar_figure and claiming deductions for various business_expenses including dollar_figure for business loan repayment respondent determined that petitioner is not entitled to a deduction of dollar_figure in connection with the repayment of loan principal petitioner maintains that she is entitled to the claimed deduction discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 tax deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed rule 4because petitioner had substantiated that she paid dollar_figure for website services in respondent agreed that she was entitled to deduct dollar_figure of the dollar_figure amount that she had characterized as business loan repayment on schedule c a 503_us_79 292_us_435 under certain circumstances the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 because there is no dispute as to any fact that is relevant to the disposition of this case however the placement of the burden_of_proof is immaterial in petitioner borrowed dollar_figure to provide operating funds for ncph she repaid dollar_figure of the loan principal in a taxpayer is not entitled to a deduction for repayment of loan principal because loan proceeds are not taxable_income when they are received see 284_us_1 porter v commissioner tcmemo_2015_122 at and cases cited thereat it follows that respondent’s determination that petitioner is not entitled to a deduction of dollar_figure for the repayment of loan principal is sustained to reflect the foregoing decision will be entered under rule
